Citation Nr: 9906982	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diverticulitis with 
postoperative residuals of a sigmoid fascicular fistula.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of 
injury to the right ulnar nerve, currently evaluated as 30 
percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right upper arm, involving muscle group 
III, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for gunshot wound 
of the left thigh, involving muscle group XIII, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for gunshot wound 
of the abdomen, involving muscle group XIX, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased (compensable) evaluation for 
residuals of injury to the left femoral nerve.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.  The veteran was a Prisoner of War (POW) of 
the Democratic People's Republic of Korea in August 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  During the pendency of the appeal the veteran's 
disability evaluation for PTSD was increased from 30 to 50 
percent.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
diverticulitis with postoperative residuals sigmoid 
fascicular fistula, is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  Post traumatic stress disorder is not manifested by more 
than considerable social and industrial impairment.

3.  The veteran's post traumatic stress disorder is not 
manifested by such symptoms as suicidal ideation, obsessional 
rituals, illogical speech, near continuous panic, or spatial 
disorientation.

4.  The veteran's GSW of the right upper arm is not 
manifested by more than moderate Muscle Group III injury 
residuals.

5.  The veteran's GSW of the left thigh is manifested by a 
moderately severe wound of deep penetration and large exit 
wound with symptoms such as easy fatigability, cramping on 
use, and weakness.

6.  The veteran's abdominal GSW residuals are not more than 
moderately disabling.

7.  The veteran's injury of the left femoral nerve is not 
manifested by mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diverticulitis with postoperative residuals sigmoid 
fascicular fistula is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for an increased rating for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for a disability rating in excess of 20 
percent for a gunshot wound, muscle group III, right, are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5303 (1996) (1998).

4.  The criteria for a 30 percent rating for a gunshot wound, 
muscle group XIII, are met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5313 (1996) (1998).

5.  The criteria for a disability rating in excess of 10 
percent for a gunshot wound, muscle group XIX, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5319 (1996) (1998).

6.  The criteria for an increased disability rating for a 
left femoral nerve injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8256 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1950 to 
February 1953.  He served in combat in Korea from July to 
August 1950.  The veteran, and his unit, were taken prisoner 
by the enemy on August 15, 1950.  On August 17, 1950, the 
enemy attempted to massacre the veteran and his unit by 
shooting the tied-up soldiers as U. S. troops were advancing 
to where the prisoners were being held.  The veteran suffered 
several gunshot wounds as a result of this enemy fire.  
However, the veteran survived the shooting and was able to 
make his escape.  Later, as the veteran approached U. S. 
troops he was shot two more times before he was able to 
identify himself as an American soldier.  

The service medical records (SMRs) document treatment for 
various wounds received on August 17, 1950.  The veteran was 
treated at a battalion aid station originally on August 17.  
He was noted to have gunshot wounds (GSW) of the left upper 
leg, right side, right shoulder and left index finger.  He 
was given , plasma, penicillin, and morphine and a dressing 
was applied.  The veteran was transferred to an evacuation 
hospital where the same GSWs were noted and he was given 
penicillin.  

The veteran was transferred to a station hospital in late 
August 1950.  He was in good general health and eating well.  
The veteran's multiple wounds were described, in pertinent 
part, as follows:  (1) two small puncture wounds near 
insertion of right deltoid, clean, no bony involvement; (2) 
abdominal wound, clean and healing with small point of 
entrance to the right of the xiphoid process with exit in 
posterior at the 10th intercostal space, with no evidence of 
intraabdominal or intrathoracic injury; (3) left thigh wound 
with small point of entrance (clean) and 2 cm point of exit 
(dirty); and (4) a right wrist wound healing well with a 
questionable ulnar nerve injury.  An entry dated August 29 
noted that the back wound was closed after debridement of the 
base and freshening of the margins.  The veteran's leg wound 
was not closed due to a hematoma and necrotic fat.

The veteran was hospitalized in November 1950 for an 
evaluation of nerve damage to his right ulnar and left 
femoral nerves.  The veteran was given a physical examination 
which detailed the entrance and exit points of his respective 
GSWs.  The entry and exit points were listed as follows: (1) 
the left lateral thigh entrance wound was above the lateral 
condyle and the exit wound was at the anterior-medial aspect 
of the junction of the upper and middle third of left thigh; 
(2) the entrance of the abdominal wound was at the right 
costal margin at the costochondral junction, the exit was at 
the right costal margin at the mid-axillary line; (3) right 
arm entry was at the right anterior deltoid, and the exit was 
at the right posterior deltoid; and (4) the right wrist point 
of entry was at the distal right ulnar condyle, and point of 
exit was at the right flexor surface, near the palmaris 
longus tendon.

An entry dated November 6, 1950, provided a further 
assessment of the veteran's GSWs.  The abdominal wound was 
noted as a perforating wound.  The bullet apparently coursed 
through subcutaneous tissues.  There were no residuals noted 
and the wound was well-healed.  The wound to the veteran's 
upper right arm was described as perforating.  It was noted 
that the bullet missed the humerus and radial nerve.  There 
were no residuals and the wound was well healed.  There was 
slight ulnar nerve residual paresis with no bony injury.  The 
perforating wound of the left thigh had no bone injury.  
There was sciatic nerve concussion with slight improving 
residuals.  There was no disability and no limitation of 
motion of either the left knee or hip joints.

A final hospital summary, dated November 15, 1950, reported 
that there was weakness of the muscle group supplied by the 
right ulnar nerve distal to the GSW of the right wrist, with 
diminished pain and touch sensation over the ulnar aspect of 
the right hand and the 4th and 5th digits.  There was a slight 
weakness of the extension of the left knee, and diminished 
touch and pain perception over the distribution of the 
femoral cutaneous branches of the left thigh.  The remainder 
of the physical examination was reported as negative.  The 
pertinent diagnoses were:  a moderate right ulnar nerve 
concussion, distal to wrist, from GSW; left femoral nerve 
concussion, distal to GSW on left anterior thigh.

At the veteran's abdomen was clinically evaluated normal at 
his February 1953 separation examination.

The veteran sought entitlement to service connection for his 
multiple GSWs in March 1953.  He was afforded a VA 
examination in April 1953.  He complained that his left leg 
would draw up if he would stand on it for 4 or 5 hours, that 
his back hurt if he did any heavy lifting and that his 
stomach cramped at times.  The veteran's various entrance and 
exit wound sites were evaluated.  The right deltoid wound was 
found to be well healed and asymptomatic.  The wound site on 
the right wrist was reported as well healed, not adherent or 
depressed.  There was some tenderness in the region of the 
wound although there was no evidence of any bone injury.  
There was no limitation of motion of the right wrist, nor of 
the fingers of the right hand.  The entry and exit wound 
scars for the abdomen were described as not adherent or 
depressed but slightly tender.  The left thigh entry scar was 
reported as depressed but well healed and not tender.  In 
regard to the left thigh wound exit site, the examiner said 
that the bullet involved evidently penetrated the quadriceps 
and may have penetrated the sartorius muscle.  At least the 
point of exit was almost along the edge of the sartorius.  
The bullet penetrated the muscle for a distance of 
approximately 7 inches.  

A special surgical and gastrointestinal examination found no 
evidence of residuals of a bowel infection.  A psychiatric 
and neurological examination noted the veteran's military 
history.  Also noted was an in service November 1950 
diagnosis of traumatic neurosis with depressive features, 
manifested by objective and subjective evidence of 
depression, insomnia, anorexia, and nightmares.  However, no 
psychiatric condition was found to exist at the time of the 
VA examination.  The neurological examination was completely 
within normal limits except for some weakness of the grip of 
the right hand, and subjective statements of increased 
weakness of the left lower extremity, and of the right hand 
and arm.  The diagnoses were residuals of a right ulnar nerve 
concussion, distal to the wrist, manifested by grip weakness; 
and, residuals of left femoral nerve concussion, distal to 
the wound, manifested by subjective left lower extremity 
weakness.

The veteran was granted service connection for his multiple 
GSWs in a September 1953 rating decision.  He was assigned a 
30 percent rating for his right wrist injury involving muscle 
groups VII and VIII, with moderate injuries elevated to 
moderately severe.  He was assigned a 20 percent rating for 
his right upper arm involving a moderate injury to muscle 
group III.  A 10 percent rating was assigned for the 
abdominal wound, listed as moderate, affecting muscle group 
XIX.  He was also assigned a 10 percent rating for the wound 
of the left thigh, noted as moderate, involving muscle group 
XIII.  The veteran was assigned noncompensable ratings for 
residuals of injuries to his right ulnar and left femoral 
nerves.

In November 1984 and January 1985 the veteran was afforded VA 
POW examinations.  The medical examinations revealed that the 
veteran had been diagnosed with rheumatoid arthritis 
approximately three years earlier.  The psychiatric 
examination provided a diagnosis of PTSD.  

In a rating decision dated in April 1989, the veteran was 
granted service connection for PTSD and assigned a 30 percent 
rating.

In February 1995, the veteran submitted a claim seeking 
increased ratings for his service-connected disabilities, as 
well as a claim of entitlement to service connection for 
diverticulosis.  

The veteran was afforded several VA examinations to evaluate 
his respective claims.  An internal medicine examination was 
performed in March 1995 to evaluate the veteran's 
diverticulosis.  The veteran was noted to have undergone a 
partial sigmoid resection, secondary to sigmoid fascicular 
fistula resulting from diverticulosis.  The examiner provided 
a diagnosis of status post partial sigmoid resection for a 
sigmoid fascicular fistula, secondary to diverticulitis per 
operative report.  He added that sigmoid fascicular fistula 
was a well recognized complication of sigmoid diverticulitis.  
He said that he could not comment specifically on the 
presence or absence of intraabdominal anatomical problems, 
secondary to previous GSW.  A second diagnosis of probable 
gastroesophageal reflux disease was also made.

A VA muscles examination was performed in March 1995.  A 
history of GSWs to the right wrist, right upper arm, abdomen 
and left thigh was noted.  The veteran presented with a 
complaint that he had lost all strength to his arms.  He also 
said that his left leg would give out.  Physical examination 
reported that the veteran walked slowly without assistance.  
He had abduction and flexion of the shoulders to 90 degrees 
bilaterally.  Internal and external rotation was not 
attempted.  The wrists had dorsiflexion and palmar flexion to 
45 degrees bilaterally.  The abdomen was soft without rebound 
tenderness, guarding, organomegaly or bruits.  There was no 
active range of motion of the left thigh itself.  The left 
knee had a range of motion of 0 to 105 degrees.  There were 
small well-healed scars compatible with history of GSWs to 
the right upper arm which involved the deltoid; the right 
abdomen, which would probably involve the abdominal, rectus 
and oblique muscles; and the left mid-thigh which would 
involve the quadriceps.  There was no evidence of tissue 
loss.  The scars were noted to be 2 cm in length.  There was 
no adhesion of the scars, except for a questionable abdominal 
adhesion.  No damage to tendons was found.  Evidence of pain 
was indicated by the cessation of motion.  The examiner 
provided diagnoses:  status post GSWs to right wrist, right 
upper arm, abdomen, and left thigh.

The veteran was also afforded a VA peripheral nerves 
examination in March 1995.  He complained that of progressive 
disability with difficulty in raising his arms above the 
shoulders and difficulty walking.  A history of surgical 
release of carpal tunnel syndrome on two occasions, and a 
history of rheumatoid and osteoarthritis was noted.  Physical 
examination revealed no wasting except for mild right 
abductor pollices brevis wasting.  The examiner noted that 
this might be due to the veteran's carpal tunnel syndrome.  
No wasting was observed in the ulnar elevated muscles in both 
hands.  The muscle tone was normal.  Examination of the 
muscle power was difficult because of the veteran's joint 
pains and a tendency to give way easily.  The examiner noted 
that it was hard to assess clear focal weakness.  Deep tendon 
reflexes were absent in the left biceps and diminished in the 
right biceps.  Bilateral triceps and knee jerks were 
hyperactive.  Both ankle reflexes were negative for 
abnormality.  Sensory examination revealed vague numbness 
over the entire right arm.  No clear tract or radical type of 
sensory loss could be established.  The veteran's vibration 
sense was intact in the legs.  His coordination was normal.  
His gait was somewhat bizarre because of his joint pain and 
he tended to walk with a limp on the right side.  The 
examiner's impression was that the clinical features of the 
veteran were suggestive of cervical spondylitic myelopathy 
and radiculopathy.  He also had right carpal tunnel syndrome 
with weakness and wasting of the right abductor pollices 
brevis.  Examination of the rest of the muscles of the right 
forearm did not show any clinical evidence of right ulnar 
nerve palsy.  The examiner concluded that the veteran's 
disability was due to a combination of problems such as 
cervical spondylitic myelopathy, cervical spondylitic 
radiculopathy, right carpal tunnel syndrome, and rheumatoid 
arthritis leading to secondary osteoarthritis causing joint 
pain and restriction.

The veteran was also afforded a VA PTSD examination in March 
1995.  He was noted to have been married for 34 years.  He 
lived with his wife, and had five children.  He kept in close 
contact with all of his family.  His principal activity was 
keeping up with family events and engaging in family 
activities.  The veteran related that he had been on Social 
Security disability since 1988.  The veteran was not 
receiving therapy for his PTSD and was not taking any 
psychiatric medications.  The examiner noted the veteran's 
recent past medical history involving abdominal surgery, 
history of rheumatoid arthritis and history of 
hemilaryngectomy and radiation treatment for carcinoma.  The 
examiner reported that the veteran was direct and forward in 
his answers.  His verbalizations were coherent, fluent and on 
point.  There was no tangentiality or ambivalence.  The 
veteran's behavior revealed no agitation, irritability, anger 
or hostility.  The veteran described his mood as depressed 
when he would think about the soldiers from his unit in 
Korea.  His affect showed a normal, reasonable and 
appropriate range but when the veteran dealt with issues 
relating to his military experiences, he became very sad and 
tearful.  The veteran noted persistent feelings of sadness 
when he would think about or was reminded of the deaths of so 
many of his friends in Korea.  He had recurrent and 
distressing recollections of that event and psychological 
distress at exposure to events that symbolized or resembled 
an aspect of that trauma, such as war movies or news reports.  
He sometimes had a restricted range of affect and avoided 
situations that aroused recollections of the trauma.  The 
examiner reported that, cognitively, the veteran appeared to 
be reasonably intact for his age and could answer questions 
of memory and concentration appropriately.  He could answer 
general tests of overall cognitive functioning and could make 
comparisons and contrast between ordinary objects, and answer 
hypothetical questions of social judgment appropriately.  
There was no evidence of a profound dementing illness or a 
significant diminution in his overall level of cognitive 
functioning.  There was bit of cognitive slowing, probably 
appropriate for his age.  He could answer questions of social 
judgment correctly and showed some insight into his current 
situation.  The examiner provided an Axis I diagnosis of 
PTSD.  The examiner concluded that the veteran had no 
profound disabling symptoms except when he was confronted 
with a memory or when news events or television reports 
intruded unexpectedly.  He was clearly functioning relatively 
well considering the level of his trauma.

Associated with the record are several VA computed tomography 
(CT), colon air contrast, body scan, x-ray and EMG reports.  
A November 1994 CT scan of the abdomen was interpreted to 
show: a large hiatal hernia; two focal areas of decreased 
attenuation that most likely represented simple hepatic cyst; 
multiple round areas of decreased attenuation within the 
kidneys bilaterally, most probably representing a simple 
renal cyst; inflammatory changes within the wall of the colon 
and mesentery, located within the pelvis at the site of the 
previously noted abscess, which was mostly resolved.  A 
November 1994 air contrast study showed no anastomotic leak; 
and, free flow of Gastrogaffin through the anastomosis, 
although the colon was slightly narrowed at that level.  An 
October 1994 whole body scan reported no evidence of skeletal 
metastases and results that were compatible with mild to 
moderate arthritic changes involving the left hip, right knee 
and the left aspect of the T9 spine with probable osteophyte 
formation.  X-rays of the abdomen and chest were interpreted 
to show no acute disease in the chest and nonobstructive 
bowel gas pattern.  Finally, an April 1995 EMG was summarized 
to show that: (1) the right ulnar and median motor conduction 
studies including the distal latencies, amplitudes and 
conduction velocities were normal; (2) right median distal 
sensory latency and amplitude were normal; (3) needle EMG 
exam of the right upper extremity revealed mild neuropathic 
changes in the right abductor pollicis brevis, "FDI" and 
abductor digiti quinti.  The rest of the test was interpreted 
as normal.  The examiner's impression was that the results 
were consistent with a right T1 chronic radiculopathy.

The veteran and his spouse testified at a hearing at the RO 
in April 1996.  At the outset, the veteran was noted to have 
brought along an adapted spoon and fork that he was to hold 
during the course of the hearing for as long as he could.  
The purpose was to demonstrate the level of disability in the 
veteran's right hand.  The veteran testified about being shot 
in Korea.  He described the locations of his respective GSWs.  
The veteran said that he had difficulty raising his right arm 
with movement limited to his shoulder level.  He had pain 
across his back and up into his neck when he lifted his right 
arm.  He said the difficulty in moving his arm was from the 
GSW in his back and not from arthritis.  The veteran further 
testified that he worked as a machinist for most of his life 
and did a lot of work with his hands and arms.  He said that 
his right upper arm was now easily fatigued.  He said that 
his arm was weak and that he could not lift thing up over his 
head.  The problem would become worse if he worked with his 
arm for a while.  He said that with just sitting his arm 
would tingle.  His right hand would also tingle and feel like 
it was going to sleep.  At this point the veteran's 
representative asked the veteran to demonstrate how he would 
use his fork to eat.  The veteran said that he could not lift 
the fork up and control it because of how his right hand 
felt.  The veteran said that he used to have good strength in 
his right hand because of his work but no longer had the 
strength.  He said that the tingling in his wrist would begin 
at the site of his GSW and move up his arm.  The condition 
had worsened over the years.  It was noted that the veteran's 
fork, spoon and toothbrush all had oversized styrofoam 
handles to allow the veteran to grip them as best he could.  
The veteran said that he would get numbness in his hand 
whenever he tried to hold onto to something and that the 
condition had worsened over the last 4 years.  He said that 
even when he worked he used to drop tools and attributed this 
to residuals from his GSW to the wrist.  He further testified 
that when he did experience problems with his right hand, 
they could last from an hour to 5-6 hours.  

In regard to his left thigh, the veteran said that his left 
leg would sometimes give in when he was walking.  He said 
that it would happen after walking three to four miles.  He 
went on to describe that he and his wife would walk up and 
down their block several times and that he would be tired.  
His left leg would have cramps.  Sometimes he would have to 
sit down after walking the shorter distance.  He would also 
get cramps if he stood for over a half hour.  He said that he 
used to roller skate but could no longer skate because of his 
leg.  If he sat for a long time his left leg would go numb 
and he would have difficulty getting out of the chair and 
walking.  He said that his left knee did not bend as far as 
his right knee.  He also said that he had pulling in the back 
of his left leg that he felt was from the GSW.  The veteran 
then described his abdominal wounds.  He was not sure if the 
original bullets were ever removed.  He described getting 
cramps in the abdomen once or twice a month.  It was in the 
area of his wounds.  He would get the cramps after eating 
spicy foods.  They would last for approximately one half 
hour.  The veteran said that he had surgery to remove part of 
his colon.  He said that he was told that there was a lot of 
scar tissue and that acid had burned through his colon and 
bladder.  He was diagnosed with diverticulitis.  He said that 
he had diarrhea a lot in service.  He could not recall any 
abdominal surgery in service related to his abdominal wounds.  

The veteran then testified regarding his capture and wounding 
in Korea.  He cried in presenting this testimony.  He thought 
a lot about what happened to him in Korea.  He would break 
down and cry when that would happen, about 4-5 times a week.  
The veteran said that he did not get angry easy and was not 
irritable.  He had trouble sleeping and it was getting worse, 
especially in the last couple of years.  He used to work a 
lot of hours to stay busy and not think about things.  He 
said that when he found out that a [redacted] and a [redacted] 
were still living (soldiers he thought were dead) it triggered 
memories.  He learned they were alive two years ago.  He also 
described an incident where his granddaughter cut her eye and 
was bleeding.  It brought him back to Korea.  He said that he 
was currently receiving treatment for his PTSD.  He further 
testified that he was having trouble with his symptoms on a 
daily basis.  At this point the representative added that the 
veteran's right arm disability and his back GSW scar combined 
to limit movement of the right arm and that it could not be 
determined which was the problem.  The veteran's spouse then 
presented testimony regarding the various disabilities.  She 
noted that she had been married to the veteran since 1953.  
She also noted that he had always played down his 
difficulties.  She said that the veteran used to work two 
jobs and that even when he had cancer surgery he kept working 
long hours, including overtime.  She said that he thought 
that all of his service buddies were dead until he learned of 
[redacted] and [redacted].  The veteran's problems had gotten worse 
over the last two years.  He would sit in a recliner instead 
of going to bed.  He would fall asleep during the day for a 
few minutes at a time.  He had become moodier and 
argumentative.  She said that meeting [redacted] and [redacted] 
brought back a lot of memories about Korea because they would 
always talk about it.  She said that the veteran went to a 
reunion about a year earlier and things seemed to have gotten 
worse when they got back.  The veteran's spouse said that the 
appellant quit work because he was having hand trouble which 
required surgery.  His job was to reach and pull things down 
and he could not do that.  He went for some therapy but could 
not get enough, even though more was needed.  She said the 
veteran could not do his job then.  She said he did not miss 
any work up until then.  She said the major reason he quit 
work was because he could not pull down.  She felt that was 
because of his GSW to the right arm.  Once the veteran quit 
working his psychological problems became worse.  She 
testified about walking with the veteran and how he would get 
winded on their walks.  She said that at night, the veteran 
would sometimes have to crawl to the bathroom from his bed.  
If he sat in his recliner for a half hour he would have 
trouble getting up because of his left leg.  She said that 
the veteran complained of more pain in his arms than in his 
legs, mostly his wrists.  She said it was where the GSW wound 
was.  

Associated with the claims file are VA outpatient and 
inpatient treatment records for the period from May 1994 to 
April 1996.  The records contain discharge summaries relating 
to surgery for a colovesical fistula, secondary to 
diverticulitis, and a second surgery for an intraabdominal 
abscess, both in November 1994.  The veteran also had surgery 
in January 1996 to remove a painful lesion on the dorsum of 
his right hand.  The veteran underwent surgery for a ventral 
hernia in February 1996.  The remainder of the outpatient 
treatment records referred to treatment for a number of 
conditions including rheumatoid arthritis, dermatology 
complaints, eye, and hand clinic follow-ups for the veteran's 
hand difficulties.  The operative reports and discharge 
summaries relating to the veteran's colovesical surgery, 
intra-abdominal abscess and ventral hernia made no mention of 
any residuals of a GSW to the abdomen.  Moreover, they did 
not relate the veteran's diverticulitis to any incident of 
service.

The veteran was hospitalized in November and December 1997, 
for evaluation and treatment of his PTSD.  The discharge 
summary and daily treatment notes are associated with the 
claims folder.  The discharge summary noted that the veteran 
reported socializing with his family but had difficulty with 
that at times.  He often did not sleep well at night and 
would get up in the middle of the night.  The veteran 
maintained his symptoms by working 14-16 hours a day, six 
days a week.  However his symptoms had increased in 
conjunction with the veteran's inability to work.  The 
veteran was given a discharge diagnosis of PTSD and assigned 
a Global Assessment of Functioning score of 50.

The veteran was afforded several additional VA examinations 
in January 1998.  The same VA examiner conducted examinations 
for scars, peripheral nerves and muscles.  At a VA 
examination for scars the veteran complained of increased 
numbness and weakness since 1995.  Physical examination 
revealed all scars to be well healed, without keloids or 
induration.  The only scar that was tender upon examination 
was on the veteran's back.  There were no adhesions or 
ulcerations.  There was no loss of underlying tissue except 
on the veteran's back.  All of the scars were noted to be 
mildly hypopigmented.  The scars, except for the back, were 
not disfiguring.  The diagnosis was status post gunshot wound 
with well healed scars.

The veteran was afforded a VA peripheral nerve examination in 
January 1998.  He reported chronic problems in his right arm, 
right wrist, left thigh and posterior back regions.  The 
veteran said that he had paresthesias on a chronic basis in 
the right hand and right [sic] thigh.  The examiner said that 
there was decreased sensation in the veteran's right hand and 
minimal decreased sensation in the right biceps.  The 
examiner did not see any decreased sensation in the left 
thigh.  The veteran said that he had to be very careful in 
what he did and that he could no longer roller or ice skate 
with his grandchild.  He said that he had trouble with his 
right hand strength and grip and activities with his right 
wrist.  Physical examination noted that the veteran 
complained of right hand neuralgia, in the posterior thoracic 
region, as well as the left thigh.  The examiner reported 
that there was no radial or ulnar nerve entrapment on either 
the right or left side.  There was no paralysis.  There was 
no muscle atrophy or wasting.  There was no muscle edema.  
The examiner provided range of motion measurements for the 
veteran's right shoulder of 90 degrees of abduction, 90 
degrees of flexion, 80 degrees of internal rotation and 80 
degrees of external rotation with tenderness noted at all 
maximum measurements.  The right wrist had palmar and 
dorsiflexion to 45 degrees with tenderness.  Ulnar and radial 
deviation were noted to be normal with signs of tenderness in 
both the right and left hands.  The veteran's gait was 
normal.  DTRs in the upper and lower body were 2+ and equal 
bilaterally.  The veteran had muscle strength of 4/5 in the 
right hand and 4/5 in the right biceps region.  The left 
thigh was also 4/5.  The veteran was noted to have rheumatoid 
arthritis in the shoulders.  The left knee had flexion to 90 
degrees with tenderness.  Diagnoses were:  status post GSW to 
right wrist with ulnar nerve palsy; status post right biceps 
GSW with minimal nerve damage with mild tingling and 
decreased sensation; and, status post left thigh GSW with 
decreased sensation and muscle strength 4/5.

The veteran was afforded a VA muscle examination in January 
1998.  The veteran complained of numbing and some weakness in 
his right upper arm, and numbing and weakness in his right 
wrist.  The veteran has a history of carpal tunnel syndrome 
in the right wrist.  The veteran said that he had some 
weakness in his left thigh and that his leg would let go.  It 
was not really painful but was mainly numb and weak.  The 
veteran's left femoral nerve injury was described as not 
worse than it had been.  The veteran said that he did not 
suffer from flare-ups but had a constant problem with his 
injuries.  The examiner again listed the entrance and exit 
wounds.  The examiner noted that the scars in the abdominal 
area were well healed, nontender and there were no residuals.  
The veteran said that his worst problem was his right wrist.  
The veteran could only get his thumb to within one inch away 
from touching the tips of his fingers.  His right hand grip 
was 4/5 compared to 5/5 on the left.  His right biceps muscle 
was 4/5 as was his left thigh.  The examiner said that there 
were no herniated muscles, keloid formations or any other 
damage other than unduration in the posterior thoracic 
region.  Physical examination reported no tissue loss and no 
adhesions.  The right wrist was noted to have decreased grip 
and decreased dexterity control of the thumb and fingers.  
The examiner said that he could not see any ulnar groove or 
ulnar or radial nerve entrapment in the right hand.  There 
was no bone or joint damage found.  There was no muscle 
deficit in the shoulders or thoracic region.  The examiner 
said that the veteran's past carpal tunnel syndrome 
complicated his right wrist problems.  Range of motion was 
repeated with the same measurements as noted on the 
peripheral nerve examination.  The examiner's diagnoses were:  
status post GSW with decreased range of motion of right wrist 
and decreased strength in right biceps and right shoulder 
region; status post GSW to the left thigh with decreased 
strength on examination; status post GSW to abdominal wall 
with scar and minimal weakness; and, status post GSW to the 
posterior thoracic region over the left scapular region with 
mild tenderness and tingling around the gunshot wound site.

Finally, the veteran was afforded a VA examination to 
evaluate his PTSD symptoms in January 1998.  The examiner 
noted that he had examined the veteran in 1992 and 1995.  He 
noted that, unlike 1995, the veteran was now receiving 
treatment for his PTSD.  The examiner cited the therapist as 
saying that the veteran had "nearly continual intrusive 
thoughts, which leave him confused."  The examiner also 
reported that the therapist said the veteran had decreased 
concentration and would sometimes get lost when driving his 
car.  He also was noted to be angry and impatient.  The 
veteran had not returned to work since 1995.  The veteran, 
his children and grandchildren got together often for family 
events.  He reported some problems relating to some of his 
children and grandchildren.  The veteran also said that he 
attended ex-POW groups every month.  The veteran reported 
subjective complaints of being edgy, nervous with poor sleep 
and dreams about soldiers in his unit being killed.  He 
described feelings of depression relating to the memories of 
Korea.  He also had concerns about his physical condition and 
that his medical condition was worse.  He had financial 
problems and his wife had a chronic illness.  Objectively, 
the examiner noted that the veteran answered questions in a 
direct and straightforward manner.  The veteran described his 
mood as, "some days are good and some days are bad."  He 
worried about family problems and his wife's illness.  He 
said that he was told by his therapists that he was getting 
better.  The veteran was not agitated, angry, hostile or 
irritable.  He was not nervous, jittery or hyperalert.  He 
was able to concentrate sufficiently to answer questions in a 
reasonable and straightforward manner and was not distracted.  
He did not manifest any physical signs and symptoms of 
internal emotional tension, such as shakiness in his 
extremities or with handwringing.  He denied suicidal or 
homicidal thoughts, ideation, plans or intent.  His thought 
processes were reasonably well grounded in reality and there 
was no evidence of delusions, hallucinations, paranoia or 
ideas of reference.  The veteran had the ability to maintain 
his personal hygiene and activities of daily living without 
difficulty.  He spoke in a normal and reasonable tone of 
voice without any irrelevant, illogical or obscure speech 
patterns.  The veteran did not appear to have any change in 
his cognitive abilities from 1995.  In regard to the 
therapist's description of the veteran's episodes of 
confusion, the examiner opined that this could be a sign or 
manifestation of his anxiety or it may represent some overall 
deterioration in his general cognitive functioning.  The 
examiner said that he saw no evidence of confusion during the 
veteran's interview.  The examiner provided Axis I diagnoses 
of life circumstance problems, and PTSD.  He assigned a GAF 
score 55.  


II.  Analysis

A.  Service Connection

The veteran is seeking service connection for diverticulitis 
with postoperative residuals of a sigmoid fascicular fistula.  
The legal question to be answered initially, however, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The United States Court of Claims for Veterans Appeals 
(Court) has further held that the chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case the veteran's SMRs do not show treatment for 
diverticulitis or a sigmoid fistula.  An April 1953 VA 
examination found no residuals of a bowel infection.  Post-
service treatment records are silent for any treatment for 
bowel or stomach related problems until the veteran's 1994 
surgeries.  None of the VA hospital or outpatient treatment 
reports associated with the veteran's colon surgeries provide 
a nexus between diverticulitis and any incident of service.  
Moreover, none of the associated VA records have provided any 
nexus between the veteran's colon or abdominal surgeries and 
his GSW of the abdomen.  In fact, the SMRs note that there 
did not appear to be any intraabdominal or intrathoracic 
injuries as a result of the veteran's GSW.

The veteran, and his representative, have submitted a number 
of statements, as well as personal testimony, in support of 
his claim that his diverticulitis is directly related to 
service or the result of his service-connected GSW of the 
abdomen.  While the veteran is certainly capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that his diverticulitis, with postoperative residuals of a 
sigmoid fascicular fistula, is related to his active duty 
service, or related to his service-connected disability for 
his GSW of the abdomen, either causally or by aggravation, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Since the claim is not well grounded, it 
must be denied.  See Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506; Allen; 7 Vet. App. at 448. 

Although the Board has disposed of the claim of entitlement 
to service connection for diverticulitis with postoperative 
residuals of a sigmoid fascicular fistula on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

B.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for PTSD, GSWs of the right 
upper arm, left thigh, abdomen, and for an injury to the left 
femoral nerve are plausible and, thus, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where entitlement 
to compensation has already been established and an increase 
in the assigned evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

1.  PTSD

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  The Board notes that effective November 7, 
1996, the VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 
38 C.F.R. § 4.125 (1998)).  The new criteria for evaluating 
service connected psychiatric disability were codified at 
newly designated 38 C.F.R. § 4.130 (1998).  The new rating 
criteria are sufficiently different from those in effect 
prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so. In light of Karnas, 
the Board will proceed to analyze the veteran's PTSD claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 50 
percent rating was for consideration where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, or when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was applicable where the ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired, or when psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the psychiatric disorder 
demonstrably prevented the veteran from obtaining or 
retaining employment.  

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. 
§ 4.130 (1998), a 50 percent rating is for consideration 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessed 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The veteran suffered through an undeniably horrible and 
traumatic experience during his combat service during the 
Korean War.  He was diagnosed in service with traumatic 
neurosis.  Subsequently, the veteran was diagnosed with PTSD 
at a POW examination in January 1985. 

The question for the Board, however, is what symptoms 
manifest the veteran's PTSD disability and how do they impact 
his social and industrial functioning.  The veteran has 
consistently maintained that he has continuous intrusive 
thoughts, inability to sleep and depression associated with 
his trauma.  His wife has noted that the veteran has always 
downplayed his symptoms and attempted to avoid problems by 
working very long hours.  However, she also said that the 
veteran had become more irritable, moody, and argumentative.  
This was due both to the veteran no longer working and his 
relatively recent association with other Korea veterans.  The 
veteran's therapist reported that the family had noticed the 
veteran to experience periods of confusion.  Moreover, other 
than a recent association with other ex-POWs, the veteran has 
lived virtually isolated within his family, especially in the 
last several years.  The veteran, his wife, his therapist, 
and the VA examiner from the 1995 and 1998 examinations have 
all documented the veteran's social involvement as limited to 
his family.  

After six weeks of therapy and evaluation in 1997, the 
veteran was assigned a GAF of 50.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  A GAF score of 50 is defined as "Serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  The 1998 VA examiner, after noting that he had 
evaluated the veteran for the third time since 1992, assigned 
a GAF score of 55.  A GAF of 55 is defined as "moderate 
difficulty in social, occupational, or school functioning."  
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

After carefully considering all of the evidence discussed 
above, the Board concludes that the preponderance of the 
evidence demonstrates that the current 50 percent evaluation 
is appropriate, and that an increased rating is not 
warranted.  In this respect, the veteran clearly suffers from 
sleep problems, nervousness, and depression due to his combat 
service.  Further, he has intrusive thoughts concerning his 
traumatic experiences in Korea.  Significantly, however, 
there is no evidence of obsessive ritual behavior, near 
continuous panic, the veteran's speech is not illogical, and 
there is no evidence of suicidal ideation.  Indeed, the 
appellant specifically denies suicidal ideation, he is not 
jittery or hyperalert on examination, and he speaks in a 
relevant, and logical manner.  Moreover, despite PTSD the 
appellant participates in POW discussion groups, and he is 
able to join his family on outings.  Examiners have found 
that the disorder is productive of disability ranging form 
moderate to serious.  As such, and in light of the totality 
of the record, the Board concludes that an increased 
evaluation for PTSD is not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Gunshot Wound of the Right Upper Arm

Some of the regulations pertaining to muscle injuries were 
revised in June 1997.  See 62 Fed. Reg. 30235-30240 (1997).  
In particular, certain regulations which provide guidance as 
to assessing the severity of muscle injuries have been 
revised.  As noted previously, where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas, 1 Vet. App.  312-313.  

Regulations which were revised or eliminated include 
38 C.F.R. §§ 4.56 and 4.72 (1996).  Previously, 38 C.F.R. 
§ 4.72 (1996) (now removed) provided that in rating 
disability from injuries of the musculoskeletal system, 
attention must be given to the deeper structures injured, 
bones, joints, and nerves.  A compound comminuted fracture, 
for example, established severe muscle injury, and there may 
be additional disability from malunion of the bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  The old law 
provided that it may not be too readily assumed that only one 
muscle or muscle group is damaged.  A through and through 
injury, with muscle damage, was always at least a moderate 
injury, for each group of muscles damaged.  This section was 
to be taken as establishing entitlement to rating of severe 
grade when there was a history of a compound comminuted 
fracture and definite muscle or tendon damage from a missile.  

Title 38, Code of Federal Regulations, Section 4.56 provided 
that muscle wounds specifically due to gunshot or other 
trauma are considered slight if the injury was a simple 
wound, without debridement, infection or effects of 
laceration, and where the objective findings include a 
minimum scar; slight, if any evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.  Residuals 
were moderate if the wound was through and through, but with 
a relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there needed to be consistent complaints of 
the cardinal symptoms of muscle wounds, particularly fatigue 
pain after use.  Objective findings needed to include a 
relatively small scar with signs of a moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus, and 
definite weakness or fatigue in comparative tests.  See 
38 C.F.R. § 4.56(b) (1996).  

In order to be characterized as moderately severe muscle 
injury a through and through wound with debridement or 
prolonged infection, or sloughing of soft parts and 
intermuscular cicatrization was required.  Service records 
should show hospitalization for a prolonged period in service 
for a wound of severe grade, and evidence of unemployability 
as a result of inability to keep up with work should be 
considered.  Objective findings should include a relatively 
large entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  A 
severe muscle injury involved a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings are similar to the revised criteria as set forth 
below.  See 38 C.F.R. § 4.56(c) (1996).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  See 
38 C.F.R. § 4.56(a), (b) (1998).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  A moderate muscle 
disability anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue.  See  
38 C.F.R. § 4.56 (c), (d) (1998).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of a 
prolonged hospitalization for treatment of the wound with a 
record of cardinal symptoms consisting of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of a loss of deep fascia, muscle substance, 
or normal firm resistance  of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  A 
severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence shows hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
See 38 C.F.R. § 4.56 (d) (1998).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
a moderately severe injury, and the deletion of the 
characterization of the requisite entrance and exit wounds as 
"large."  

The veteran's GSW of the right upper arm has been rated as 20 
percent disabling for the dominant arm under Diagnostic Code 
5303, for injuries to muscle group III involving the 
elevation and abduction of the arm to level of the shoulder, 
and in forward and backward swinging of the arm.  38 C.F.R. 
§ 4.73 (1998).  A 30 percent disability is assigned for a 
moderately severe disability of the dominant arm.  A 40 
percent rating is for consideration for a severe disability.

In evaluating GSW ratings, it is important to review the 
history of the GSW.  The veteran's SMRs record show that he 
suffered a perforating wound in the right upper arm.  A 
November 1950 examination described the entry point as the 
right anterior deltoid and the exit point as the right 
posterior deltoid.  There was no bony involvement and no 
residuals were noted at that time.  A VA examination in March 
1953 noted the wound to be well healed and asymptomatic.  In 
March 1995, the veteran said that he had lost all strength to 
his upper arms.  At his April 1996 hearing, the veteran said 
that he had difficulty in raising his right arm, that 
movement was limited to shoulder level, and his right arm was 
easily fatigued.  A January 1998 VA examination noted that 
there was no underlying tissue loss, atrophy or muscle 
deficit from the veteran's wounds of the right upper arm.  
Muscle strength was described as 4/5.

In applying the regulatory criteria to the evidence of 
record, the Board notes that the veteran's GSWs of the right 
upper arm can only be described as moderate.  The veteran's 
wounds were not such as to meet the criteria under either 
version of 38 C.F.R. § 4.56 for designation as moderately 
severe.  There has never been a finding of tissue loss, 
prolonged infection, or loss of strength compared to the 
sound side.  The veteran's current symptoms, to include a 
decrease in muscle strength, are more than adequately 
compensated for in his current 20 percent rating.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an increased evaluation for a right upper 
arm GSW wound.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's GSW of 
the right upper arm.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b).

3.  Gunshot Wound of the Left Thigh

The veteran's GSW of the left thigh has been rated as 10 
percent disabling under Diagnostic Code 5313 for injuries to 
muscle group XIII involving the extension of the hip and 
flexion of the knee; outward and inward rotation of flexed 
knee; acting with the rectus femoris and sartorius muscles 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  A 10 percent evaluation is for a moderate disability.  
A 30 percent rating is for application for a moderately 
severe disability.  38 C.F.R. § 4.73.

An August 1950 SMR entry noted that the veteran's left leg 
would was not closed at that time due to a hematoma and the 
presence of necrotic fat.  A November 1950 SMR entry notes 
the entry wound for the left thigh as above the lateral 
condyle with the exit wound at the anterior-medial aspect of 
the junction of the upper and middle one third of the left 
thigh.  The wound was described as a perforating wound with 
no bone injury.  There was sciatic nerve concussion with 
slight improving residuals.  The VA examiner from March 1953 
said that the bullet evidently penetrated the quadriceps and 
may have penetrated the sartorius muscle.  He said that the 
bullet penetrated a distance of 7 inches.  The veteran 
complained of his left leg giving out in March 1995.  No 
evidence of tissue loss or impaired strength was shown at 
that time.  The veteran testified at his hearing that his 
left leg sometimes gave out when walking.  He initially said 
this would happen after walking 3-4 miles but then 
acknowledged he would have trouble sometimes after walking up 
and down his block several times.  He would get cramps on his 
leg.  He said that he had a pulling sensation at the back of 
his leg that he felt was from his GSW.  At his January 1998 
VA examinations there was no adhesion or tissue loss, and 
there was no evidence of atrophy or muscle wasting.  There 
was objective evidence of weakness in the left thigh noted as 
a measure of 4/5 of muscle strength.  

After reviewing the history of the left thigh wound as well 
as post-service evidence of record, the Board finds that 
after resolving reasonable doubt in the appellant's favor 
that his left thigh wound satisfies the criteria for a 
moderately severe wound.  The left thigh wound took longer to 
heal than all other wounds except for the veteran's back 
wounds.  The exit wound was large, and the 1953 examination 
reported that the bullet penetrated some 7 inches into the 
veteran's left thigh.  The veteran currently has objectively 
documented weakness in his left leg with cramping on use.  In 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's GSW history and currently 
symptomatology meet the criteria for a 30 percent rating.  
The veteran's left thigh wound and his current symptomatology 
do not, however, warrant the assignment of a 40 percent 
rating for a severe wound in the absence of competent 
evidence of intramuscular binding, extensive debridement, or 
prolonged infection.  38 C.F.R. §§ 4.56, 4.73.

4.  Gunshot Wound of the Abdomen

The veteran's GSW of the abdomen has been rated as 10 percent 
disabling under Diagnostic Code 5319, for injuries to muscle 
group XIX involving support and compression of abdominal wall 
and lower thorax; flexion and lateral motions of spine; and 
synergistic motion in strong downward movements of arm.  A 10 
percent evaluation is warranted for a moderate disability.  A 
30 percent rating is for application for a moderately severe 
disability.  38 C.F.R. § 4.73.

The veteran's SMRs show that he did not suffer any 
significant injury to any underlying organs when he sustained 
his GSW in 1950.  No surgery was performed for the wound in 
service.  The surgical reports from 1995 did not make any 
findings regarding internal injuries related to the 1950 GSW.  
Physical examinations have the found the entrance and exit 
wounds to be well healed with no keloids, adhesions or 
ulcerations.  The veteran has complained of occasional 
cramping in his abdomen area both at his April 1953 VA 
examination and at his April 1996 hearing.  He did attribute 
this partially to when he would eat spicy foods.  The veteran 
has not contended that his ability in supporting and 
compressing his abdominal wall and lower thorax has been 
affected by his GSW.  Nor has there been any objective 
evidence of any limitation in that regard.  Moreover, when 
evaluating the veteran's GSW under 38 C.F.R. § 4.56, it does 
not meet the objective findings associated with a moderately 
severe disability to warrant the assignment of a 30 percent 
rating.  Accordingly, the veteran's claim for an increased 
evaluation for GSW to the abdomen must be denied.

The doctrine of reasonable doubt has been considered.  
However, as the Board does not find that the evidence of 
record is in relative equipoise in regard to this issue, the 
doctrine is not for application.

5.  Injury to the Left Femoral Nerve

The injury to the veteran's left femoral nerve has been rated 
as noncompensable under Diagnostic Code 8526.  38 C.F.R. 
§ 4.124a.  Under Diagnostic Code 8526, noncompensable rating 
is assigned for a disability involving the left femoral nerve 
that has less than mild symptoms.  38 C.F.R. § 4.31 (1998) 
(In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.)  A 10 
percent rating is for mild symptoms of incomplete paralysis 
of the femoral nerve.  A 20 percent rating is warranted where 
there is moderate symptoms of incomplete paralysis.  
38 C.F.R. § 4.124a.

The veteran's SMRs reflect that there was diminished touch 
and pain perception over the distribution of the femoral 
cutaneous branches of the left thigh in 1950.  In April 1996 
the appellant testified that his left thigh was numb after 
sitting for a period of time which affected his ability to 
get up out of a chair and walk.  His thigh would also go numb 
after walking if he were to "over do it."  On balance, 
however, VA clinical examination in January 1998, did not 
find any evidence of decreased left thigh sensation.  Rather, 
the examiner specifically found no evidence of decreased 
sensation and deep tendon reflexes were normal in the lower 
extremities.  While a diagnosis of decreased sensation was 
entered, the physical examination findings are directly 
contrary.  Therefore, the Board concludes that mild symptoms 
of incomplete paralysis are not shown.  Hence, the benefit 
sought on appeal is denied. 

In reaching the above decisions the Board acknowledges the 
veteran's reported receipt of benefits from the Social 
Security Administration.  Significantly, however, as the 
veteran is older than 62 years of age, any current benefits 
would be old-age insurance benefits, not disability insurance 
benefits.  See generally, 42 U.S.C. §§ 402, 423 (1988 ed. 
Supp. V).  Moreover, even if the veteran was initially 
entitled to disability benefits in 1988, during the period 
relevant to this claim any Social Security benefit he has 
been receiving has been based on old age.  42 U.S.C. § 
402(a)(3) (1988 ed. Supp V).  Finally, it is must be recalled 
that a veteran's entitlement to an increased rating is 
primarily based on the present condition of the disability.  
Francisco.  Accordingly, even assuming that the veteran was 
found disabled in 1988, such a finding would have been based 
on medical examinations conducted in the 1980's.  Hence, the 
VA examinations and outpatient clinic records from the 
1990's, and the veteran's April 1996 testimony undeniably 
provide more than sufficient evidence to evaluate the 
veteran's present entitlement to increased evaluations, and a 
remand for records from the 1980's would be inconsistent with 
the Board's duty to enter just and speedy decisions.  38 
C.F.R. § 20.1(b) (1998).


ORDER

The claim for service connection for diverticulitis with 
postoperative residuals sigmoid fascicular fistula is denied 
as not well grounded.

Increased evaluations for a right upper arm GSW, an abdominal 
GSW, post-traumatic stress disorder, and for a left femoral 
nerve injury are denied.

Entitlement to a 30 percent rating for a left thigh GSW is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The Board notes that the veteran was originally granted a 30 
percent disability in 1953 for a moderately severe GSW to his 
right wrist involving muscle groups VII and VIII.  He was 
also assigned a noncompensable rating for injury to the ulnar 
nerve.  

The medical evidence of record reflects that the veteran 
later developed carpal tunnel syndrome and extensor synovitis 
in his right wrist.  He underwent surgery for the carpal 
tunnel syndrome in the 1970's and for the extensor synovitis 
in 1989.  He also had surgery for the removal of a lesion 
from the dorsum of his right hand in January 1996.  VA 
outpatient treatment records show that the veteran has been 
diagnosed with rheumatoid arthritis and has received 
treatment for that condition up to the present time.  A 
clinical entry dated in February 1988 noted that the veteran 
had difficulty with fine motor tasks with both hands.

The veteran presented testimony at his April 1996 hearing 
regarding limitations involving his right hand.  He provided 
a demonstration that his hand would become tired from 
gripping a specially adapted handle for a fork for five 
minutes and that his hand would become weak so that he could 
no longer grasp the utensil.  At a January 1998 VA 
examination, the veteran could only get his thumb to within 
one inch away from touching the tips of his fingers.  In a 
rating decision dated in March 1998, the veteran's right 
ulnar nerve injury disability was increased to 30 percent.  
By way of combination, the veteran now has a 50 percent total 
disability for service-connected conditions below his right 
elbow.  38 C.F.R. § 4.25 (1998).

As the wrist and hand are disabled by both service connected 
and nonservice disorders, and as the disability caused by 
each was inadequately differentiated during the last VA 
examination an additional medical evaluation is required.  
Therefore, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since January 1998 for right 
wrist GSW residuals, a right wrist ulnar 
nerve injury, and for rheumatoid 
arthritis.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not 
previously been obtained.

2.  The RO should further schedule 
appropriate VA examinations in order to 
determine the current severity of the 
service-connected right wrist GSW 
residuals, and injury to the right ulnar 
nerve.  The claims folder must be made 
available to the examiner and must be 
reviewed prior to any examination.  All 
necessary and appropriate diagnostic 
tests and procedures should be conducted, 
to include strength tests.  The examiners 
are to provide an opinion in regard to 
the following:  

(a) do the veteran's right wrist GSW 
residuals and an ulnar nerve injury 
equate to the effective loss of use 
of the right hand; 

(b) irrespective of the answer 
provided to the foregoing question, 
the examiner must separate and 
differentiate the symptoms and 
degree of disability caused by 
carpal tunnel syndrome, the service 
connected GSW to include an ulnar 
nerve injury, and rheumatoid 
arthritis. 

The report of the examination should be 
typed

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND and Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
an increased rating for injury to the 
right ulnar nerve, in light of the 
additional evidence obtained.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted for the issue on REMAND.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Claims for Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 34 -


